Citation Nr: 0608266	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lower back and 
bilateral leg condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1974 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The matter was remanded by the Board in May 2003, and again 
in March 2004.  It is now again before the Board for 
disposition.    


FINDING OF FACT

The veteran does not have a lower back and bilateral leg 
condition that is related to his military service.  


CONCLUSION OF LAW

A lower back and bilateral leg condition was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  Service Connection

The veteran asserts that he has a low back and bilateral leg 
condition related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records (SMR's) include a 
report dated in September 1976 which notes that the veteran 
presented with complaints of low back pain.  An October 1976 
report also noted complaints of back pain and stated that the 
veteran reported having had back pain since he had been in 
the service.  The assessment was back pain (chronic).  A 
November 1976 report noted that the veteran claimed lower 
back pain since he fell done some stairs in 1974.  An April 
1975 report noted a history of a back injury in a fall and 
stated that the pain was in his lower back and non-radiating.  
The impression was muscle strain with lower back pain.  A 
report later that month noted that the veteran was being 
treated at physical therapy for lower back pain without 
relief.  The impression was lower back pain of questionable 
etiology.  A May 1975 report noted that lower back pain 
continued periodically.  Upon physical examination, no spasms 
were noted and he had a normal range of motion.  There was no 
motor or sensory impairment and deep tendon reflexes were 
reported to be normal.  A July 1975 report noted that the 
veteran had an abrasion to the left knee.  A December 1975 
report noted that the veteran was complaining of lower back 
pain.  Upon examination, tenderness in the lumbar region was 
noted, but he was otherwise unremarkable.  A March 1976 
report noted that the veteran was given medication for a back 
problem.  On July 8, 1976, the veteran presented complaining 
of right ankle pain.  The examiner's impression was a right 
ankle strain.  On a June 1977 report of medical examination 
for separation purposes, no defects or diagnoses were noted.  
However, on his report of medical history of the same date, 
the veteran checked yes for recurrent back pain and cramps in 
his legs and stated that his back made his whole body jump.  
He stated that it started when he was in Korea.  The examiner 
included chronic lower back pain in the summary. 

A September 1995 VA report noted that the veteran complained 
of lower back pain radiating to the right hip.  He stated 
that he had injured his back on the job two months prior.  It 
was reported that X-rays revealed degenerative changes at L3, 
L4, and L5.  The impression was back pain consistent with 
degenerative joint disease and right sciatica

An October 1995 VA progress note noted lumbar degenerative 
joint disease.  A January 1997 progress reported that the 
veteran presented complaining of achy pain in the left 
pelvis.  It was noted that there was no tenderness along the 
spine.  The impression was probable nerve impingement 
syndrome secondary to degenerative disc disease.    

A May 1999 VA progress note reported that the veteran 
complained of lower back pain that radiated along the lower 
limb.  Bilateral straight leg raising was normal and it was 
noted that back pain by percussion could not be elicited.  A 
June 2001 VA primary care note reported that the veteran used 
to do construction but that he had not done so for in about a 
year secondary to back pain.  In this regard, the note stated 
that the veteran reported having had a back injury in 1995 
while lifting sandbags.   

In a statement submitted by the veteran, he stated that his 
legs and feet began hurting him while in basic training and 
that he hurt his back when he fell down some stairs at Fort 
Bliss, Texas.  

A July 28, 2000 X-ray report from the Baton Rouge Radiology 
Group noted that there were marked osteoarthritic 
degenerative changes seen about the lower lumbar spine with 
narrowing of the L4 and L5 disc spaces, endplate sclerosis 
about those disc spaces and associated marginal spur 
formation at the L3-4 and 5 levels.  There was no fracture or 
subluxation.  

A July 28, 2000 report from Dr. Akwasi Sefa noted that the 
veteran had claudication pain in the calves.  His back was 
noted to be normal.  Cranial nerves II-XII were intact.  
There was no sensory deficit and muscle tone and muscle bulk 
were normal.  Muscle power was 5/5 in all limbs.  Deep tendon 
reflexes were normal and symmetrical and he had a normal 
station and gait.  The examiner also reported that the 
veteran had a full range of motion at the dorsolumbar and 
cervical spine and that straight leg-raising test was 
negative bilaterally.  Further, the examiner reported no 
edema, no cyanosis, and no clubbing.  Pedal pulses were not 
felt; pedal pulses were zero in both dorsalis pedis and 
posterior tibial arteries.  Both feet were warm.  The listed 
diagnoses were intermittent claudication, peripheral arterial 
disease, and back pain.  

Records from the Social Security Administration (SSA) include 
a disability determination, dated in December 2000, which 
listed a primary diagnosis of peripheral arterial disease and 
a secondary diagnosis of "disorders of the back".    

An April 2003 VA examination report noted that the veteran 
reported having suffered an injury to the lumbar spine in 
1995 which was considered to be a workman's compensation 
claim.  The veteran also stated that his boots did not fit 
him well while in service and, further, that he felt that he 
had problems with his back because of his feet.  Upon 
examination, the veteran had a normal gait and posture and 
stood on heels and toes easily.  He had normal reflexes and 
negative straight leg raising tests bilaterally.  His range 
of motion was said to be "normal", with flexion of 60 
degrees, extension of 25 degrees, side bending of 25 degrees, 
and rotation of 30 degrees.  The examiner stated that X-rays 
of the lumbar spine revealed minor degenerative changes at 
L4-5 and L5-2 which the examiner stated were certainly 
compatible with his age group.  The examiner noted that he 
had reviewed the veteran's past history and that he did not 
feel that his vascular complaints that produced discomfort in 
the lower extremities were in any way related to his rather 
vague complaints of lumbar discomfort.  He further stated 
that the findings the veteran had in the lumbar spine were 
compatible with aging and occupation and in no way related to 
secondary changes associated with poor-fitting shoes.  

An August 2003 VA examination report noted that physical 
examination revealed the veteran to have a normal posture, 
but a slow gait.  The examiner stated that the veteran had a 
normal range of motion of the lumbar spine.  He had negative 
straight leg raising tests bilaterally and normal reflexes.  
There was no spasm noted.  The examiner stated that X-rays of 
the lumbar spine showed degenerative changes compatible with 
age and occupation.  The examiner stated that he did not feel 
that the veteran's leg pain was in any way related to his 
lumbar spine and stated further that the veteran stopped work 
because of pain in the legs which was non characteristic of 
pain provoked by lumbar spine injuries.  The examiner noted 
that examination revealed very poor circulation and that this 
was validated by the Doppler test.  The examiner stated that 
the discomfort in the veteran's legs was related to poor 
circulation and not to any spinal condition.  

Finally, a November 2004 VA examination report stated that, 
upon physical examination, the veteran had normal posture and 
gait, and stood on heels and toes easily.  There was negative 
straight leg raising bilaterally and normal reflexes.  Range 
of motion of the lumbar spine was normal, with flexion of 90 
degrees, extension of 30 degrees, side bending of 45 degrees, 
and rotation of 45 degrees.  There was no spasm or tenderness 
noted during the examination.  X-rays of the lumbar spine 
showed degenerative disc disease at L4-5, L5-S1 compatible 
with aging and occupation.  The examiner stated, "[i]t is 
unlikely that there is any connection between [the veteran's] 
present condition and any military event."  The veteran's 
current diagnosis was stated to be degenerative disc disease 
secondary to aging and occupation.  The examiner noted that 
it was severely aggravated by a workman's compensation 
injury.  It was noted that, following his separation from 
service, the veteran did not seek any medical attention 
whatsoever for his back until 1995.  The examiner stated, 
though, that the veteran's major problem was his diminished 
circulation in his lower extremities, which he stated was 
related to his long-term tobacco use.  In this regard, the 
examiner stated that there was nothing at all in the records 
to suggest that the veteran had the symptoms while he was on 
active duty and nothing to suggest that he became symptomatic 
until the late 1990's.  Although not specifically stated, it 
is clear from a reading of the examination report that the 
examiner reviewed the veteran's claims folder in conjunction 
with the examination.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a lower back or bilateral leg condition as a 
result of his service.  Although the SMR's reveal numerous 
complaints of lower back pain while in service, the June 1977 
separation examination report noted no defects or diagnoses.  
The first post-service medical evidence of record noting 
complaints of lower back pain were in September 1995.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the September 1995 VA record noted that the 
veteran stated that he had injured his back on the job two 
months prior.  Later treatment records reflect the same 
assertion by the veteran.  In this regard, for example, the 
April 2003 VA examination report noted the 1995 injury and 
reported that it was to have been considered a workman's 
compensation claim.  Again, the examiner stated that he did 
not feel that his vascular complaints that produced 
discomfort in the lower extremities were in any way related 
to his rather vague complaints of lumbar discomfort.  He 
further stated that the findings the veteran had in the 
lumbar spine were compatible with aging and occupation and in 
no way related to secondary changes associated with poor-
fitting shoes.  The same examiner concluded in the August 
2003 VA examination report that he did not feel that the 
veteran's leg pain was in any way related to his lumbar spine 
and stated further that the veteran stopped work because of 
pain in the legs which was non characteristic of pain 
provoked by lumbar spine injuries.  The examiner noted that 
examination revealed very poor circulation and that this was 
validated by the Doppler test.  However, the examiner stated 
that the discomfort in the veteran's legs was related to poor 
circulation and not to any spinal condition.  Finally, the 
same examiner yet again examined the veteran and stated that 
it was unlikely that there was any connection between the 
veteran's present condition and his service.  He also stated 
that the veteran's diminished circulation in his lower 
extremities was related to his long-term tobacco use.  In 
this regard, the examiner stated that there was nothing at 
all in the records to suggest that the veteran had the 
symptoms while he was on active duty and nothing to suggest 
that he became symptomatic until the late 1990's.  The Board 
notes that the veteran's representative seems to call into 
question the reliability of the VA medical examiner's 
opinions, insinuating that the examiner would not have 
rendered an opinion which would in any way have contradicted 
an earlier opinion rendered by him.  However, the Board is 
unable to articulate any objective reason to question the 
reliability of the VA examiner's medical opinions.  
Therefore, this issue will not be further addressed.       

In addition, the Board notes that the claims folder does not 
contain a competent medical opinion relating a lower back or 
bilateral leg condition to the veteran's active service.  
Therefore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a low back and bilateral 
leg condition as a result of his service.  Thus, no causal 
connection between a low back and bilateral leg condition and 
his military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from a low back 
and bilateral leg condition that should be service connected.  
His statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA
    	 
There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, June 2003 and March 2004 letters 
informed the appellant of what the evidence needed to shown 
in order to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the June 2003 letter informed the veteran that VA would 
help him get such things as medical records, employment 
records, or records from other federal agencies.  The March 
2004 letter informed the veteran that VA's duty to assist 
included developing for all relevant records from any federal 
agency (to include military records, VA medical records, or 
Social Security Administration records), and making 
reasonable efforts to get relevant records not held by a 
federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  Both letters also informed the veteran that VA 
would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.    
     
In addition, the August 2003 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran provide VA with any 
evidence or information in his possession that pertained to 
his claim.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the August 
2003 SSOC included the language of 38 C.F.R. § 3.159(b)(1), 
from which the Court obtained the fourth notice element.  
Thus, the VCAA notice letter, combined with the SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Furthermore, the Board acknowledges that the veteran was not 
specifically informed of how an effective date for the award 
of service connection is assigned.  However, as service 
connection is being denied and no disability rating or 
effective date will be assigned, there can be no prejudice to 
the veteran.     

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a lower back and bilateral leg 
condition is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


